                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA               )
                                       )
                                       )
       v.                              )        6:94CR302
                                       )
TIMOTHY ADAMS                          )



                            MEMORANDUM ORDER
      This matter is before the Court on Defendant Timothy Adams’ Motion for

Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A), (see Pet. for

Compassionate Release (“Motion” or “Mot.”) [Doc. #438]), which the

Government opposes, (see Gov’t’s Resp. to Def.’s Mot. for Compassionate

Release under 18 U.S.C. § 3582 (“Gov’t Resp.”) [Doc. #449]). For the reasons

explained below, the Motion is denied.

                                           I.

      Adams is nearing the completion of a lengthy term of imprisonment for

his 1995 conviction for felony drug offenses, after his life sentence was

commuted to 360 months on August 3, 2016. (See J. (Aug. 25, 1995) [Doc.

#93]; Executive Grant of Clemency (Aug. 3, 2016).) He believes his

“deteriorating health and the prognosis confronting the state of [his] brain

tumor” warrant compassionate release. (Mot. at 2.) In support of his Motion,

Adams filed a May 2013 Radiology Report, notes from two office visits to a
neurologist, Dr. Ariel F. Abud, in March 2017 and September 2018, his Medical

Duty Status with the Bureau of Prisons completed in October 2018, and various

records and certificates for coursework and programming completed in the

Bureau of Prisons. (See [Doc. #438 at 7-23].) In response, the Government

submitted a declaration by the Clinical Director at FCI Fort Dix, where Adams is

presently an inmate, who has access to Adams’ medical records and is familiar

with his condition. (See Decl. of Nicoletta Turner-Foster, M.D. ¶¶ 1, 2 (June

24, 2019) [Doc. #449-2].)

                                        II.

      After suffering dizziness and hearing sensitivity, (Radiology Report),

Adams underwent surgery in 2013 to remove a lesion1 in his brain, only part of

which was removed so as to avoid permanent neurological damage, (Office

Note (Mar. 30, 2017)2). Fortunately for Adams, “[t]he tumor was diagnosed as

a dermoid/epidermoid tumor, which is benign.” (Decl. of Turner-Foster ¶ 3.)

“The tumor has never been diagnosed as cancerous, nor does [Adams] require

an evaluation by Oncology.” (Id.)




1
  Adams and the Clinical Director at FCI Fort Dix describe a “tumor” as having
been removed. (Mot. at 2; Decl. of Turner-Foster ¶ 3 (also referring to the removal
of a “mass”).) Dr. Abud refers to a “lesion” as having been removed. (Office Note
(Mar. 30, 2017) (noting a “lesion”) & Office Note (Sept. 25, 2018) (describing a
“vascular lesion”) [Doc. #438 at 8, 10].)
2
  Dr. Abud mistakenly dates Adams’ surgery to February 2015, but both Adams,
(Mot. at 2), and Dr. Turner-Foster, (Decl. of Turner-Foster ¶ 3), note his surgery
date as 2013.
                                         2
      Adams visited Dr. Abud on March 30, 2017 primarily complaining of

hyperacusia3 and vertigo with occasional headache episodes, apparently

exacerbated when he was not using earplugs. (Office Note (Mar. 30, 2017).)

Adams also complained of blurry vision, earache, chronic sinus problems,

frequent headaches, and lightheadedness. (Id.) Dr. Abud performed a complete

neurological examination which revealed no nystagmus, no hearing difficulties,

no weakness of the upper or lower extremities, symmetrical deep tendon

reflexes, and unremarkable sensory results. (Id.) Ultimately, Dr. Abud

recommended vertigo rehabilitation and use of earplugs. (Id.) And, while he did

not have the disc from Adams’ most recent MRI, based on the information

provided to him, Dr. Abud believed there was no recurrence of the tumor. (Id.)

      After having had another MRI “that showed basically the same thing”,

Adams returned to see Dr. Abud on September 25, 2018, with complaints of

dizziness, hyperacusia, and vertigo, but no headaches. (Office Note (Sept. 25,

2018).) Again Dr. Abud reviewed Adams’ systems and performed a complete

neurological examination that was “unremarkable” after which Dr. Abud’s only

recommendation was to avoid keeping Adams “in an area where there is too

much noise as hyperacusia gives him problems and makes his headaches

worse.” (Id.) Accordingly, on October 1, 2018, the Bureau of Prisons


3
 Hyperacusis is defined as “abnormally acute hearing”. Hyperacusis, Merriam-
Webster (providing medical definition), https://www.merriam-
webster.com/medical/hyperacusis.
                                       3
completed a Medical Duty Status report on Adams noting that he was to be

restricted from all sports, ladders, driving, and working around potentially

dangerous machinery and that he was not to “work or live in areas where there

is too much noise as hyperacusia gives him problems and make his headaches

worse.” (Medical Duty Status.)

      Since his 2013 surgery, “Adams has undergone routine MRIs” which

“reveal a stable, post-surgical mass . . . with no indication that he requires

additional surgery or other intervention at this time.” (Decl. of Turner-Foster ¶

4.)

      Adams argues that “the surgery helped to alleviate symptoms and has

enabled [him] to function the past few years”; however, the “state of [his]

health has now reached the point where [his] prognosis is dismal and [his]

immediate symptoms [of hyperacusis, vertigo, and overwhelming pain in his

head] are worsening at an alarming rate.” (Mot. at 2.) “The frequency of [his]

need to lie down in a completely silent environment has rendered it impossible

to properly function in custody.” (Id.) He “will always have persistent

symptoms of vertigo and tinnitus caused by the brain tumor” and will never

again play sports, swim, climb a ladder, drive, or work around potentially

dangerous machinery4. (Id.) He believes that continued imprisonment “will


4
  In his Motion, Adams sources these latter restrictions to Dr. Ellen Mace-Leibson,
(see Mot. at 2); however, it is not apparent from the record who Dr. Ellen Mace-
Leibson is.
                                         4
deprive [him] of needed medical care”, while “there is no question that on

supervised release [he] will have the opportunity to obtain essential medical

care that is not available in prison.” (Id. at 3.) He will then “be able to find

oncologists capable of performing supplemental surgery and chemotherapy”.

(Id.)

        According to Bureau of Prison records, on December 27, 2018, Adams

submitted a request for a Reduction in Sentence/Compassionate Release to the

warden of FCI Fort Dix. (Decl. of Corrie Dobovich ¶ 3 (June 2, 2019) & Attach.

A [Doc. #449-1].) Adams contends that he submitted an Inmate Request to

Staff on February 7, 2019. (Mot. Attach. 1 (Letter from Adams to Clerk [Doc.

#438-1]).) It was not until March 12, 2019 that the Warden denied Adams’

request. (Decl. of Dobovich ¶ 3 & Attach. B.) After having received no relief

from the Bureau of Prisons, Adams filed the instant motion.5

                                         III.

        In 2018, Congress passed the First Sept Act, Pub. L. 115-391, 132 Stat.

5194, which, among other things, amended 18 U.S.C. § 3583(c)(1)(A) to

permit a defendant, in addition to the Director of the Bureau Prisons, to move

for a sentence reduction, provided that he has exhausted his administrative


5
  While it matters not because the Government concedes that Adams’ motion can
be reviewed on its merits, see infra at 6, it is not entirely clear when he made the
instant Motion. (Compare Mot. Attach. 1 (Letter from Adams to Clerk (“As of
today, March 10, 2019, . . . “)) with Mot. Attach. 2 (Envelope dated Mar. 26,
2019).)
                                          5
remedies or thirty days have passed without action since his request to the

warden for a sentence reduction. If there are “extraordinary and compelling

reasons”6 warranting a reduction and “a reduction is consistent with applicable

policy statements issued by the Sentencing Commission”, a court may reduce

the term of imprisonment “after considering the factors set forth in section

3553(a) to the extent that they are applicable”. 18 U.S.C. § 3582(c)(1)(A)(i).

                                         A.

      First, it must be determined if Adams “fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on [his]

behalf” or if there were a “lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility” before he filed the instant Motion.

See 18 U.S.C. § 3582(c)(1)(A). The Government concedes that by the time

Adams filed his Motion with this Court, thirty days had lapsed since the receipt

of his request by the warden without the warden’s response and, therefore, he

“is entitled to review of the merits of his claim.” (See Gov’t Resp. at 7.)

                                         B.

      The Court must next consider whether extraordinary and compelling

reasons warrant a reduction in Adams’ sentence. See 18 U.S.C. §


6
  The statute also provides relief to defendants “at least 70 years of age” who
meet certain criteria, see 18 U.S.C. § 3582(c)(1)(A)(ii); however, this provision is
inapplicable here as Adams is not at least 70 years of age, (see Radiology Report,
Office Note (Mar. 30, 2017), & Office Note (Sept. 25, 2018) (each providing date
of birth)).
                                         6
3582(c)(1)(A)(i). The statute does not define the terms “extraordinary” or

“compelling”. “A fundamental canon of statutory construction is that, unless

otherwise defined, words will be interpreted as taking their ordinary,

contemporary, common meaning. Perrin v. United States, 444 U.S. 37, 42

(1979); see also Smith v. United States, 508 U.S. 223, 228 (1993) (“When a

word is not defined by statute, we normally construe it in accord with its

ordinary or natural meaning.”). Because the Director of the Bureau of Prisons

has been, until the First Step Act, solely authorized to move the Court for a

sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A), the Bureau of

Prison’s interpretation of “extraordinary and compelling” reasons is informative.

The Bureau of Prison’s Program Statement entitled “Compassionate

Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C.

§§ 3582[(c)(1)(A)] and 4205(g)” describes, in relevant part, terminal medical

conditions and debilitating medical conditions. (Program Statement 5050.50

(Jan. 17, 2019) § 3.a. (describing policy for diagnosis of “terminal, incurable

disease”, “prognosis, impact of other serious medical conditions, and degree of

functional impairment”), § 3.b. (describing policy for incurable, progressive

illness or debilitating injury from which the inmate will not recover, and the

inmate’s physical confinement and ability to self-care); Program Statement

5050.49 (Aug. 12, 2013) § 3.a. (describing the same), § 3.b. (describing the

same).


                                         7
      “Although not dispositive, dictionary definitions are ‘valuable tools’ for

approximating the sense in which a linguistic community uses and understands

a word and for confirming that an understanding taken as ordinary is not, in

fact, idiosyncratic.” Struniak v. Lynch, 159 F. Supp. 3d 643, 653 n.11 (E.D.

Va. 2016).    Black’s Law Dictionary defines “extraordinary” as “[b]eyond what

is usual, customary, regular, or common”. Extraordinary, Black’s Law Dictionary

(11th ed. 2019). Although it does not define “compelling”, Black’s Law

Dictionary defines “compelling need” as one “so great that irreparable harm or

injustice would result if it is not met.” Compelling Need, Black’s Law Dictionary.

With these interpretations and definitions as guidance, it is apparent that the

record does not support a finding that there are extraordinary and compelling

reasons to reduce Adams’ sentence.7

      There is no dispute that Adams underwent surgery in 2013 to remove a

brain mass, only part of which was removed to avoid permanent neurological

damage. Adams contends that on supervised release he can “obtain essential




7
  Although it is unnecessary to address the “applicable policy statements” in
United States Sentencing Guideline § 1B1.13 and relevant commentary because
there are no extraordinary and compelling reasons warranting a reduction in
Adams’ sentence, they are the Sentencing Commission’s interpretation of
“extraordinary and compelling” circumstances and confirm that there are no such
circumstances here. See United States v. Beck, No. 1:13-CR-186-6, 2019 WL
2716505, at *5-6, *8-9 (M.D.N.C. June 28, 2019) (finding extraordinary and
compelling reasons under 18 U.S.C. § 3582(c)(1)(A)(i), then analyzing the policy
statements and noting that, while they were applicable to 18 U.S.C.
§ 3582(c)(1)(A) prior to the First Step Act, they still “provide useful guidance”).
                                         8
medical care that is not available in prison” and that he “will be able to find

oncologists capable of performing supplemental surgery and chemotherapy”.

However, fortunately, the tumor was benign and has not been diagnosed as

cancerous. The routine MRIs that Adams has undergone since his surgery

reveal a stable mass that does not require additional surgery or intervention at

this time. Even if Adams were to need surgery or chemotherapy, there is

nothing in the record to suggest that the Bureau of Prisons could not provide

such medical care.

      In addition, Adams argues that Dr. Abud’s recommended therapy would

be “an extreme burden on the facilities of [his] prison, and may not even be

possible” and that “[t]he frequency of [his] need to lie down in a completely

silent environment has rendered it impossible to properly function in custody.”

The only recommended therapies apparent in the record are vertigo

rehabilitation, wearing earplugs, and not being “kept in an area where there is

too much noise”. There is no information on vertigo rehabilitation, much less

that the burden it places on the Bureau of Prisons is so extreme as to foreclose

that treatment. Furthermore, the Bureau of Prisons noted on Adams’ October

1, 2018 Medical Duty Status that he “cannot work or live in areas where there

is too much noise” and that he was restricted from all sports, ladders, driving,

and work around potentially dangerous machinery. Nothing in the record

suggests that FCI Fort Dix is incapable of following those restrictions.


                                         9
      Although Adams argues his medical condition makes it impossible for him

to function in custody, Dr. Abud’s notes do not describe Adams’ condition to

be so debilitating and nothing in the record suggests that the Bureau of Prisons

considers him incapable of functioning as an inmate. Instead, there is evidence

that Adams successfully completed several courses as recently as August 2017

– Criminal Thinking Group in March 2017, S.C.O.R.E. Changes for Success and

Anger Management Group in July 2017, and The Parenting Program in August

2017, [Doc. #432 at 20-23]. In the warden’s March 12, 2019 denial of

Adams’ request for compassionate release, he found Adams to “have the ability

to perform both Instrumental Activities of Daily Living . . . and Activities of

Daily Living . . . independently and [that he was] able to fully function in the

correctional environment.” (Decl. of Dobovish, Attach. B.) Although the

warden was evaluating Adams’ request in accordance with the Bureau of

Prisons’ policy, his conclusion is informative and does not support Adams’

contention that he cannot properly function in custody. In sum, the record

does not suggest, much less support a finding, that Adams faces a medical

prognosis – at this time – so unusual or uncommon that his continuing

imprisonment would cause irreparable injury.

                                         C.

      Accordingly, because it is determined that there are no extraordinary and

compelling reasons warranting a reduction in Adams’ sentence, see 18 U.S.C.


                                        10
§ 3583(c)(1)(A)(i), there is no need to assess the applicable policy statements

in United States Sentencing Guidelines § 1B1.13 or the factors set forth in 18

U.S.C. § 3553(a) according to which an initial finding of extraordinary and

compelling circumstances would necessarily be further evaluated.

                                       IV.

      For the reasons explained in this Memorandum, IT IS HEREBY ORDERED

that Timothy Adams’ Motion for Compassionate Release pursuant to 18 U.S.C.

§ 3582(c)(1)(A) [Doc. #438] is DENIED.

      This the 8th day of August, 2019.


                                           /s/ N. Carlton Tilley, Jr.
                                      Senior United States District Judge




                                       11
